Citation Nr: 0320386	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  02-09 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether a timely substantive appeal has been submitted to 
perfect an appeal for an evaluation in excess of 10 percent 
for esophageal reflux.

2.  The propriety of the initial 10 percent evaluation for 
tinnitus. 


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
November 1984 and from September 1993 to October 1994.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  That decision granted service connection for 
tinnitus, and evaluated the disability as 10 percent 
disabling effective February 22, 2001.  The decision also 
continued a 10 percent evaluation for esophageal reflux, and 
a non-compensable evaluation for bilateral hearing loss.  

Following the issuance of a statement of the case pertaining 
to those three issues, the veteran submitted a substantive 
appeal in which he indicated that the only issues he wished 
to appeal was the propriety of the initial 10 percent 
evaluation for tinnitus.

In a statement received in January 2002, the veteran raised 
the issue of entitlement to an increased rating for a right 
knee disability.  That issue has not been adjudicated by the 
RO.  The claim is referred to the RO for adjudication.  

The RO has certified the tinnitus and esophageal issues as 
being on appeal.


FINDINGS OF FACT

1.  In a January 2002 rating decision the RO denied 
entitlement to an increased ratings for esophageal reflux. 

2.  The veteran disagreed with the January 2002 rating 
decision, and the RO issued a statement of the case in June 
2002.  

3.  Following the issuance of the statement of the case, the 
veteran submitted a substantive appeal, dated in July 2002 in 
which the only issue he listed and reported as wishing to 
appeal was the issue of a rating in excess of 10 percent for 
tinnitus.  

4.  The veteran did not submit a substantive appeal referable 
to entitlement to an increased rating for esophageal reflux 
within 60 days of the July 2002 statement of the case, or 
within the remainder of the one-year period from the January 
2002 rating decision.

5.  Since February 22, 2001, the veteran has received the 
maximum 10 percent schedular rating for tinnitus.  The 
condition does not present an exceptional or unusual 
disability picture rendering impracticable the application of 
the regular schedular rating standards.


CONCLUSIONS OF LAW

1.  A timely substantive appeal has not been received with 
respect to the January 2002 rating decision, which denied the 
veteran's claim for an increased rating for esophageal reflux 
disorder.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 20.200, 
20.302(b), 20.304 (2002).  

2.  The criteria for a rating in excess of 10 percent for 
service-connected tinnitus have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321(b), 4.87, Diagnostic 
Code 6260 (2002), 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2002); 68 Fed. Reg. 25823 (May 14, 2003) (to be codified at 
8 C.F.R. § 4.87, Diagnostic Code 6260). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the veteran's appeal,  the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West  2002).  The liberalizing provisions of the VCAA are 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

The Act eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
38 U.S.C.A. § 3.159(b).

In a letter dated June 2001, the RO informed the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what medical or other evidence he was 
responsible for obtaining.  The RO also identified what 
evidence it was responsible for obtaining.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran has been provided with VA examinations for 
hearing loss and tinnitus.  Because no additional evidence 
has been identified by the veteran as being available but 
absent from the record, the Board finds that the requirements 
of the VCAA have been complied with.  


Esophageal Reflux 

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  A Substantive 
Appeal must be filed within 60 days from the date that the 
agency of original jurisdiction mails the statement of the 
case to the appellant, or within the remainder of the one 
year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302(b).  

The claimant will be afforded a period of sixty days from the 
date the statement of the case is mailed to file the formal 
appeal.  This may be extended for a reasonable period or for 
good cause shown.  The appeal should set out specific 
allegations of error of fact or law, such allegations related 
to specific items in the statement of the case.  Questions as 
to timeliness or adequacy of response shall be determined by 
the Board of Veterans' Appeals.  38 U.S.C.A. § 7105(d)(3).  

Except in the case of simultaneously contested claims, if (i) 
a claimant submits additional evidence within one year of the 
date of mailing of the notification of the determination 
being appealed, and (ii) that evidence requires, in 
accordance with § 19.31 of this title, that the claimant be 
furnished a Supplemental Statement of the Case, then the time 
to submit a Substantive Appeal shall end not sooner than 60 
days after such Supplemental Statement of the Case is mailed 
to the appellant, even if the 60-day period extends beyond 
the expiration of the one year appeal period.  
38 C.F.R. §§ 20.302(b)(2). 

The record reflects that a January 2002 rating decision 
continued the 10 percent rating for esophageal reflux.  The 
veteran submitted his NOD in January 2002. 

The veteran was informed of his appellate rights by letter in 
March 2002 and in June 2002, in response to his NOD, the 
veteran was provided a statement of the case (SOC).  
Following the issuance of the SOC, the veteran submitted a 
substantive appeal, dated in July 2002, in which he indicated 
that he did not want to appeal all of the issues listed on 
the statement of the case, and that he wished to appeal only 
the issue of entitlement to an evaluation in excess of 10 
percent for tinnitus. 

The Board notified the veteran by a letter dated in February 
2003 that it intended to consider whether he had submitted a 
substantive appeal with respect to the issue of entitlement 
to an increased rating for esophageal reflux.  

The Board noted that the veteran did not request more time to 
file his substantive appeal nor did he submit a VA Form 9 or 
an equivalent letter regarding his claim for esophageal 
reflux.  The letter also notified the veteran that he was 
being given 60 days to submit written argument to the Board 
concerning the adequacy of his substantive appeal.

In a letter received in March 2003, the veteran responded 
that he "forwarded all required paperwork to the VA 
Pittsburgh as requested."  However, the record clearly shows 
that he did not submit a substantive appeal with respect to 
esophageal reflux.  

As such, the Board finds that no substantive appeal with 
respect to his claim for increased ratings for esophageal 
reflux was filed within the appropriate time period allowable 
for submission of a substantive appeal.  Accordingly, the 
appeal with respect to an increased rating for esophageal 
reflux must be dismissed.  


Propriety of Rating for Tinnitus

A June 1991 notation in the veteran's service medical record 
showed a complaint of intermittent, bilateral tinnitus and a 
history of noise exposure in service. 

Post-service, a January 1995 VA examination for organic 
hearing loss, the examiner noted the veteran's statement 
regarding periodic bilateral tinnitus of undetermined length 
that was "caused by sudden loud noise."  It was noted that 
the veteran had learned to accommodate the ringing. 

On VA examination for the nose and sinuses, dated in January 
or February 1995, the veteran's intermittent, bilateral 
tinnitus was noted.  Tinnitus was "characterized by high-
pitched not particularly present in quiet settings."

In October 2001, the veteran underwent a VA examination for 
ear disease.  His service as an aviation jet engineer 
mechanic was noted.  The veteran stated that while in 
service, he developed difficulty with tinnitus and high-
frequency hearing loss. 

On physical examination, he was noted to have normal mastoid 
tips, normal external auditory canals, pinnae, and tympanic 
membranes.

An October 2001 VA report of examination for organic hearing 
loss the veteran's chief complaint was constant, bilateral 
tinnitus that had progressed in severity over time from its 
initial onset in 1991-1992.  The examiner noted that his 
hearing loss was secondary to his primary concern of 
tinnitus.  


Analysis

The Board notes that the veteran's claim for service 
connection for tinnitus was received in February 2001.  

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

The Court has subsequently held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2002).  Separate diagnostic codes identify the 
various disabilities.

Effective June 10, 1999, the rating schedule provided that 
tinnitus is rated 10 percent if it is recurrent.  38 C.F.R. § 
4.87, Diagnostic Code 6260 (2002).  

Effective June 13, 2003, the rating schedule was amended.  
The schedule continues to provide that that tinnitus is rated 
at a maximum of 10 percent if it is recurrent.  68 Fed. Reg. 
25823 (May 14, 2003) (to be codified at 8 C.F.R. § 4.87, 
Diagnostic Code 6260).  

The rating schedule further provides that a separate 
evaluation for tinnitus may be combined with an evaluation 
under diagnostic codes 6100, 6200, 6204, or other diagnostic 
code, except when tinnitus supports an evaluation under one 
of those diagnostic codes.  Adjudicators are instructed to 
assign only a single evaluation for recurrent tinnitus, 
whether the sound is perceived in one ear, both ears, or in 
the head.  Id., Note (2).  Objective tinnitus (in which the 
sound is audible to other people and has a definable cause 
that may or may not be pathologic) is not evaluated under 
this diagnostic code, but is evaluated as part of any 
underlying condition causing it.  Id., Note (3).  

The RO has assigned a 10 percent rating for tinnitus.  Hence, 
the veteran has already been assigned the maximum schedular 
rating for tinnitus.  He has not been notified of the recent 
amendment to Diagnostic Code 6260.  However, since he is 
already receiving the highest allowable rating, the criteria 
remain essentially unchanged, and the notes added by the 
changes are not applicable to his claim; he is not 
prejudiced.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board also finds that the veteran's tinnitus is not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that tinnitus 
has not necessitated any periods of hospitalization and he 
has not contended, nor does the record show, that it has 
caused marked interference with employment.  

The preponderance of the evidence is against the veteran's 
claim for a rating in excess of 10 percent at any time since 
the effective date of the grant of service connection for 
tinnitus.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

The appeal with respect to the denial of the veteran's claims 
for an increased rating for esophageal reflux is dismissed.  

The initial 10 percent evaluation for tinnitus is proper, and 
a higher intial rating for tinnitus is denied.


	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

